Exhibit 10.29

SCHEDULE B

JOINT STOCK OWNERSHIP PLAN SUB-PLAN

SCHEDULE TO THE VIRGIN MEDIA INC 2010 STOCK INCENTIVE PLAN

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 In this Schedule and the Employee Joint Ownership Agreement (as defined
below), Plan refers to the Virgin Media Inc. 2010 Stock Incentive Plan, and
unless otherwise stated, words and expressions defined in the Plan shall have
the same meaning when used in this Schedule.

 

1.2 For the purposes of this Schedule and the Employee Joint Ownership
Agreement, Section 2 (Definitions) shall be extended to include the following:

 

“Employee Joint Ownership Agreement”    means an agreement made between the
Corporation and an Eligible Individual pursuant to this Schedule, which shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine; “Exercise”    a request by the Second Owner for the First
Owner to acquire his or her Interest by way of exchange in accordance with
Clauses 10 or 11 of the Employee Joint Ownership Agreement, and Exercised shall
be construed accordingly; “First Owner”    means the Trustee; “Grantor”    means
the Corporation; “Interest”    means a joint interest in Shares in the capital
of the Corporation acquired by an Eligible Individual pursuant to an Employee
Joint Ownership Agreement; “Invitation”    means an invitation from the Grantor
to a Participant to acquire an Interest given pursuant to Paragraph 2.1; “JSOP
Award”    means:-        A.    the acquisition of an Interest in Shares pursuant
to the Rules of the Plan and this Schedule and subject to the terms of an
Employee Joint Ownership

 

1



--------------------------------------------------------------------------------

      Agreement; and        B.    the grant of a Supplementary Award. “JSOP
Award Date”    means the date on which an Eligible Individual executes the
Employee Joint Ownership Agreement following receipt of an Invitation and is
granted a Supplementary Award; “RSU Agreement”    an Agreement (having the
meaning given to it in the Plan) evidencing the grant of a Supplementary Award
and setting forth the terms and conditions thereof; “Second Owner”    means the
Participant who is granted an Interest under the terms of the Employee Joint
Ownership Agreement, this Schedule and the Plan; “Supplementary Award”    an
Award of Restricted Stock Units made pursuant to the terms of this Schedule and
the Plan; “Trustee”    the trustee or trustees for the time being of the Virgin
Media Inc Grantor Trust; and “Vest”    in this Schedule and in any related
Employee Joint Ownership Agreement only, means in relation to an Interest the
date on which the Participant may Exercise the Interest and “Vests”, “Vesting”
and “Vested” shall be construed accordingly.

 

2 GRANT OF AWARD

Participation

 

2.1 Subject to Section 4 of the Plan the Grantor may, at any time, invite one or
more Eligible Individuals, together with the Trustees, to acquire an Interest by
subscribing jointly for a given number of Shares on, and subject to the terms of
an Employee Joint Ownership Agreement.

 

2.2 The Grantor may also grant a Supplementary Award to such Eligible
Individuals who acquire an Interest (or part thereof) as it may in its absolute
discretion determine.

Acquisition of an Interest in Shares

 

2.3 Where an Eligible Individual receives an Invitation:

 

2



--------------------------------------------------------------------------------

  2.3.1 The Eligible Individual may accept the Invitation (and acquire an
Interest) by executing a Employee Joint Ownership Agreement and by complying
with Clause 3 of the Employee Joint Ownership Agreement. Failure so to comply
shall cause the Invitation to lapse in which case the Invitation will be deemed
for all purposes not to have been given;

 

  2.3.2 Until the Eligible Individual has accepted an Invitation pursuant to
Paragraph 2.3.1 and the Compensation Committee has approved the Eligible
Individual’s acquisition of the Interest, the Eligible Individual shall have no
rights to an Interest nor any rights under the Plan; and

 

  2.3.3 To the extent that a valuation of any Interest in the Shares is to be
agreed with HM Revenue & Customs in connection with the provisions of the Income
Taxes (Earnings and Pensions) Act 2003 (“ITEPA”), the conduct of such valuation
shall be undertaken by the Corporation.

Supplementary Award

 

2.4 A Supplementary Award may only be granted to an Eligible Individual and such
grant is conditional upon the acquisition by the Eligible Individual of a
related Interest as set out in Paragraph 2.3.1. Until the Eligible Individual
has accepted an Invitation pursuant to Paragraph 2.3.1 and the Compensation
Committee has approved the Eligible Individual’s acquisition of the Interest,
the Eligible Individual shall have no rights to a Supplementary Award nor any
rights under the Plan.

 

2.5 The grant of a Supplementary Award shall be evidenced by execution of an RSU
Agreement

 

2.6 No payment by the Participant shall be required on the grant of a
Supplementary Award.

Conditions

 

2.7 Where the JSOP Award is in the form of an Interest, the Participant and the
Corporation or Subsidiary Corporation (as relevant) shall, on the JSOP Award
Date and as a condition of the JSOP Award being made, enter into a joint
election in respect of any Award in accordance with section 431 of ITEPA to
disapply in full the restricted securities legislation contained in Chapter 2 of
Part 7 of ITEPA.

 

2.8 The Grantor may determine, on or before the JSOP Award Date, that the right
to a Supplementary Award is conditional on the Participant:

 

3



--------------------------------------------------------------------------------

  2.8.1 entering into a NIC Election; or

 

  2.8.2 agreeing that an existing NIC Election shall cover the Supplementary
Award.

 

2.9 Every JSOP Award shall be personal to the Participant to whom it is granted
and shall not be assigned, transferred or charged in any way (except as provided
in any Employee Joint Ownership Agreement or RSU Agreement or the Plan).

 

3 VESTING OF AWARDS

Determination of Vesting

 

3.1 As soon as reasonably practicable after the end of any specified period of
time in relation to the conditions of Vesting applicable to an Interest (or part
thereof), the Board shall determine the extent to which such conditions have
been met.

Cessation of Employment or Office

 

3.2 If a Participant ceases to hold office or employment with the Corporation or
a Subsidiary Corporation, a certificate issued by the Corporation as to the
reason why the Participant ceased to be a director, officer or employee shall be
conclusive.

 

3.3 For the purposes of this Paragraph 3, no person shall be treated as ceasing
to hold an office or employment with the Corporation or a Subsidiary Corporation
until that person no longer holds an office or employment with the Corporation
or a Subsidiary Corporation.

 

3.4 For the purposes of this Paragraph 3, if the Committee so determines, a
Participant will not be treated as ceasing to hold an office or employment with
the Corporation or a Subsidiary Corporation if such Participant is on an
extended leave of absence, until the earlier of the date on which he notifies
his employer of his intention not to return or the date on which he ceases to
have any statutory or contractual rights to return to work.

 

4 TAX LIABILITY

Each Participant shall be responsible for, and indemnifies the Corporation and
the Trustee against, all Relevant Tax relating to his Award. The Corporation, or
a Subsidiary Corporation, and/or the Trustee may withhold an amount equal to
such Relevant Tax from any amounts due to the Participant (to the extent such
withholding is lawful) and/or make any other arrangements as it considers
appropriate to ensure recovery of such Relevant Tax including, without
limitation, the sale of sufficient Shares acquired pursuant to the JSOP Award to
realise an

 

4



--------------------------------------------------------------------------------

amount equal to the Relevant Tax (and the payment of that amount to the relevant
authorities in satisfaction of the Relevant Tax).

 

5